SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

418
KA 14-01890
PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JOSEPH TUCKER, III, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


MICHAEL J. STACHOWSKI, P.C., BUFFALO (MICHAEL J. STACHOWSKI OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY
OF COUNSEL), FOR RESPONDENT.


     Appeal, by permission of a Justice of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, from an order of
the Supreme Court, Erie County (Christopher J. Burns, J.), dated
October 1, 2014. The order denied defendant’s motion pursuant to CPL
440.10 to vacate the judgment convicting defendant of robbery in the
second degree (six counts).

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Same memorandum as in People v Tucker ([appeal No. 1] ___ AD3d
___ [May 6, 2016]).




Entered:    May 6, 2016                            Frances E. Cafarell
                                                   Clerk of the Court